Name: Council Regulation (EEC) No 1240/89 of 3 May 1989 fixing the amounts of aid for seeds for the 1990/91 and 1991/92 marketing years
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy
 Date Published: nan

 No L 128 / 36 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1240/89 of 3 May 1989 fixing the amounts of aid for seeds for the 1990/91 and 1991 /92 marketing years Whereas the varieties of rice (Oryza sativa L. ) of indica type or profile available in the Community are not always well adapted to farming and weather conditions in the producing areas of the Community ; whereas these varieties are in demand on the Community market; whereas the aid for rice seed should therefore be differentiated so as to encourage production of seed of the indica type or profile; Whereas the varieties of indica type or profile in question are those specified in Regulation (EEC) No 3878 / 87 ( 6 ), Whereas Articles 106 and 300 of the Act of Accession stipulate that the aid for seeds is to be granted in Spain and Portugal in accordance with Articles 79 and 246 of the said Act ; Whereas the application of these provisions results in the fixing of the amounts of aid applicable for the 1990 / 91 and 1991 / 92 marketing years at the levels set out in the Annexes hereto , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2 ) thereof, Having regard to Council Regulation (EEC) No 2358 / 71 of 26 October 1971 on the common organization of the market in seeds ( ! ), as last amended by Regulation (EEC) No 1239 / 89 ( 2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the present situation and the outlook on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358 / 71 that will be sold during the 1990/ 91 and 1991 / 92 marketing years do not offer the assurance of a fair return to producers ; whereas part of their costs should therefore be met by the granting of aid ; Whereas Article 3 ( 2 ) of Regulation (EEC) No 2358 / 71 provides that the aid shall be fixed , taking into account , on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand , the prices of the products on external markets; HAS ADOPTED THIS REGULATION: Article 1 For the 1990/ 91 and 1991 / 92 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358 /71 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES 0 ) OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 2 ) See page 35 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 100 . ( «) OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( «) OJ No L 365 , 24 . 12 . 1987 , p. 3 . U. 5 . 89 Official Journal of the European Communities No L 128 /37 ANNEX I 1990/91 and 1991 /92 marketing years Aid applicable ia the Community of Ten (ECU/100 kg) 3N code Description 1 . CERES Triticum spelta L. Oryza sativa L.  japonica type varieties  indica type varieties 2 . OLEAGINEAE Linum usitatissimum L. ( textile flax) Linum usitatissimum L. ( linseed) Cannabis sativa L. (monoica) Amount of aid 1990/91 1991 /92 12,1 12,1 12,9 12,9 15 15 23,8 23,8 18,8 18,8 17,2 17,2 63,8 63,8 63,8 63,8 63,8 63,8 63,8 63,8 56,4 56,4 45,3 45,3 49,5 49,5 36 36 36 36 31 31 17,7 17,7 29,4 29,4 21,8 21,8 16,1 16,1 17,7 17,7 42,9 42,9 70,2 70,2 32,7 32,7 32,4 32,4 32,7 32,7 30,7 30,7 26,7 26,7 17,8 17,8 29,4 29,4 16,8 16,8 0 0 38,5 38,5 38,6 38,6 38,5 38,5 42,5 42,5 59,5 59,5 59,5 59,5 38,5 38,5 0 0 25,7 25,7 19,1 19,1 1001 90 10 1006 10 10 ex 1204 00 10 ex 1204 00 10 ex 1207 99 10 ex 1209 29 40 ex 1209 29 40 ex 1209 29 40 ex 1209 29 40 ex 1209 29 70 1209 29 30 ex 1209 23 90 1209 23 30 ex.1209 23 10 ex 1209 23 10 1209 25 10 1209 25 90 1209 29 60 ex 1209 26 00 ex 1209 26 00 ex 1209 29 70 1209 24 00 ex 1209 29 20 ex 1209 29 90 1209 29 50 ex 1209 21 00 ex 1209 21 00 ex 1209 29 90 0713 10 19 ex 1209 22 90 ex 1209 22 90 ex 1209 22 90 1209 22 10 ex 1209 22 30 ex 1209 22 30 ex 1209 22 90 ex 0713 50 10 1209 29 11 ex 1209 29 19 3 . GRAMINEAE Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth. Arrhenatherum elatius (L. ) Beauv. ex . J. and C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam. Lolium perenne L.  of high persistence , late or medium late  new varieties and others  of low persistence , medium late , medium early or early Lolium X hybridum Hausskn . Phleum Bertolonii (DC) Phleurn pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE Hedysarum coronarium L. Medicago lupulina L. Medicago sativa L. (ecotypes) Medicago sativa L. (varieties ) Onobricbis viciifolia Scop . Pisum sativum L. (partim) ( field pea) Trifolium alexandrinum L. Trifolium hybridum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. Trifolium repens L. var . giganteum Trifolium resupinatum L. Vicia faba L. (partim) (horse bean ) Vicia sativa L. Vicia villosa Roth . No L 128 / 38 Official Journal of the European Communities 11 . 5 . 89 ANNEX II 1990/ 91 and 1991 /92 marketing years Aid applicable in Spain (ECU/100 kg) CN code Description Amount of aid 1990 / 91 1991 / 92 1 . CERES 1001 90 10 Triticum spelta L. 8,6 10,4 1006 10 10 Oryza sativa L. ||I  japonica type varieties 12,9 12,9  indica type varietes 15 15 2 . OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) 16,7 20,3 ex 1204 00 10 Linum usitatissimum L. (linseed ) 13,3 16,1 ex 1207 99 10 Cannabis sativa L. (monoica ) 12,1 14,7 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 45,3 54,6 ex 1209 29 40 Agrostis gigantea Roth . 45,3 54,6 ex 1209 29 40 Agrostis stolonifera L. 45,3 54,6 ex 1209 29 40 Agrostis tenuis Sibth . 45,3 54,6 ex 1209 29 70 Arrhenatherum elatius (L. ) Beauv. ex. J. and C. Presl . 56,4 56,4 1209 29 30 Dactylis glomerata L. 45,3 45,3 ex 1209 23 90 Festuca arundinacea Schreb . 34,8 42,2 1209 23 30 Festuca ovina L. 25,3 30,7 ex 1209 23 10 Festuca pratensis Huds. 36 36 ex 1209 23 10 Festuca rubra L. 21,8 26,4 1209 25 10 Lolium multiflorum Lam. 17,7 17,7 1209 25 90 Lolium perenne L. I  of high persistence , late or medium late 29,4 29,4  new varieties and other 21,8 21,8 l  of low persistence , medium late, medium early or early 16,1 16,1 1209 29 60 Lolium X hybridum Hausskn . 17,7 17,7 ex 1209 26 00 Phleum Bertolonii (DC) 30,4 36,7 ex 1209 26 00 Phleum pratense L. 70,2 70,2 ex 1209 29 70 Poa nemoralis L. 23 27,9 1209 24 00 Poa pratensis L. 32,4 32,4 ex 1209 29 20 Poa trivialis L. 23 27,9 I 4 . LEGUMINOSAE \ ex 1209 29 90 Hedysarum coronarium L. 30,7 30,7 1209 29 50 Medicago lupulina L. 18,8 22,8 ex 1209 21 00 Medicago sativa L. (ecotypes) 1*7,8 17,8 ex 1209 21 00 Medicago sativa L. (varieties) 29,4 29,4 ex 1209 29 90 Onobrichis viciifolia Scop . 16,8 16,8 0713 10 19 Pisum sativum L. (partim) (field pea ) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 38,5 38,5 ex 1209 22 90 Trifolium hybridum L. 27,1 32,9 ex 1209 22 90 Trifolium incarnatum L. 27,1 32,8 1209 22 10 Trifolium pratense L. 42,5 42,5 ex 1209 22 30 Trifolium repens L. 59,5 59,5 ex 1209 22 30 Trifolium repens L. var. giganteum 59,5 59,5 ex 1209 22 90 Trifolium resupinatum L. 27,1 32,8 ex 0713 50 10 Vicia faba L. (partim) (horse bean ) 0 0 1209 29 11 Vicia sativa L. 25,7 25,7 ex 1209 29 19 Vicia villosa Roth . 19,1 19,1 11 . 5 . 89 Official Journal of the European Communities No L 128 /39 ANNEX III 1990/91 and 1991 /92 marketing years Aid applicable in Portugal (ECU/100 kg) CN code Description Amount of aid 1990 / 91 1991 /92 1 . CERES 1001 90 10 Triticum spelta L. 8,6 10,4 1006 10 10 Oryza sativa L. \  japonica type varieties 10,3 11,6  indica type varieties 11 13 2 . OLEAGINEAE Il ex 1204 00 10 Linum usitatissimum L. (textile flax ) 16,7 20,3 ex 1204 00 10 Linum usitatissimum L. (linseed ) 13,3 16,1 ex 1207 99 10 Cannabis sativa L. (monoica) 12,1 14,7 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 45,3 54,6 ex 1209 29 40 Agrostis gigantea Roth . 45,3 54,6 ex 1209 29 40 Agrostis stolonifera L. 45,3 54,6 ex 1209 29 40 Agrostis tenuis Sibth . 45,3 54,6 ex 1209 29 70 Arrhenatherum elatius (L. ) Beauv. ex. J. and C. Presl . 39,7 48,1 1209 29 30 Dactylis glomerata L. 32,1 38,7 ex 1209 23 90 Festuca arundinacea Schreb. 34,8 42,2 1209 23 30 Festuca ovina L. 25,3 30,7 ex 1209 23 10 Festuca pratensis Huds . 25,3 30,7 ex 1209 23 10 Festuca rubra L. 21,8 26,4 1209 25 10 Lolium multiflorum Lam. 12,4 15,1 1209 25 90 Lolium perenne L. Il  of high persistence , late or medium late 20,7 25,1  new varieties and others 15,5 18,7  of low persistence , medium late, medium early or early 11,4 . 13,8 1209 29 60 Lolium x hybridum Hausskn. 12,4 15,1 ex 1209 26 00 Phleum Bertolonii (DC) 30,4 36,7 ex 1209 26 00 Phleum pratense L. 49,8 60 ex 1209 29 70 Poa nemoralis L. 23 27,9 1209 24 00 Poa pratensis L. 22,9 27,7 ex 1209 29 20 Poa trivialis L. 23 27,9 4 . LEGUMINOSAE ex 1209 29 90 Hedysarum coronarium L. 21,6 26,2 1209 29 50 Medicago lupulina L. 18,8 22,8 ex 1209 21 00 Medicago sativa L. (ecotypes) 12,5 15,2 ex 1209 21 00 Medicago sativa L. (varieties) 20,7 25,1 ex 1209 29 90 Onobrichis viciifolia Scop . 11,9 14,4 0713 10 19 Pisum sativum L. (partim) (field pea) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 27,1 32,8 ex 1209 22 90 Trifolium hybridum L. 27,1 32,9 ex 1209 22 90 Trifolium incarnatum L. 27,1 32,8 1209 22 10 Trifolium pratense L. 29,9 36,2 ex 1209 22 30 Trifolium repens L. 41,8 50,7 ex 1209 22 30 Trifolium repens L. var. giganteum 41,8 50,7 ex 1209 22 90 Trifolium resupinatum L. 27,1 32,8 ex 0713 50 10 Vicia faba L. (partim) (horse bean ) 0 0 1209 29 11 Vicia sativa L. 18,3 22 ex 1209 29 19 Vicia villosa Roth . 13,4 16,3